DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
4.	Regarding claim 1, the applicant argues that Nebrigic U.S. 8,906,009 (herein referred to as “Nebrigic ‘009”) fails to teach the limitation “a vibration device…configured to transfer mechanical vibrations through the skin surface to the region of tissue along an axis that is substantially normal to the skin surface”.  The term “substantially” is a general or relative term that is not defined by the specification.  “Substantially” can be defined as “generally” (see www.dictionary.cambridge.com/us/dictionary/english/substantially).  Therefore, the limitation “substantially normal to the skin surface” could be interpreted as not 
5.	Pointing back to Nebrigic ‘009, the vibration device (ref num 76) only causes a portion of the treatment electrode to vibrate parallel to the skin surface (Col. 9 lines 33-37), and does not mention whether the mechanical vibrations are transferred in a normal/perpendicular or parallel fashion.  The “substantially parallel” portion of the reference overlaps with the “substantially perpendicular/normal” portion of the claim language, as the definition of substantially indicates that the any general vibration could be interpreted as normal or parallel at some point.  As taught in Nebrigic ‘009, the vibrations of the device may be parallel or perpendicular (claim 3, and Col. 9 lines 34-35).  It is also mentioned, that the vibrations may be “substantially parallel” in Nebrigic ‘009, indicating that they also are generally in that direction, and may be interpreted as not parallel as well.  The plane in which these vibrations are found reflects a portion of the skin surface that contacts the treatment electrode, indicating that the direction of these vibrations is relative to the position of the treatment electrode (Col. 9, lines 35-38), and therefore may be both perpendicular and parallel.  
6.	Regarding the rejections of claims 2, 4, 6-13 in view of Nebrigic ‘009 and rejections of claims 3 and 5 in view of Nebrigic ‘009 and Kubota, the previous rejections also stand.
7.	It is noted that claim 3 has been presently amended and claims 14-19 have been added.

Claim Rejections - 35 USC § 102
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-2, 4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nebrigic U.S. 8,906,009 (herein referred to as “Nebrigic ‘009”).
10.	Regarding Claim 1, Nebrigic ‘009 teaches a tissue treatment apparatus for us in treating a region of tissue located beneath a skin surface with electromagnetic energy (abstract, “delivery device configured to transfer electromagnetic energy through the skin surface to a region of tissue”), the tissue treatment apparatus comprising:
	A delivery device (Fig. 2 and 3, ref num 14 and 24) configured to transfer the electromagnetic energy through the skin surface to the region of tissue (Col. 4, lines 52-67); and
	A vibration device mechanically coupled with the delivery device (Fig. 3, ref num 76), the vibration device configured to transfer mechanical vibrations through the skin surface to the region of tissue along an axis that is substantially normal to the skin surface (Col. 9, lines 26-38).

11.	Regarding Claim 2, Nebrigic ‘009 teaches the vibration device includes a vibration motor having an eccentric rotating mass (Col. 10, lines 25-39).

12.	Regarding Claim 4, Nebrigic ‘009 teaches the vibration device includes a carriage mechanically coupled to the delivery device (ref num 78). 

13.	Regarding Claim 6, Nebrigic ‘009 teaches the vibration device is configured to transfer the mechanical vibrations at a vibration frequency within a range of 100 Hz to 1 kHz (Col. 12, lines 4-14).

14.	Regarding Claim 7, Nebrigic ‘009 teaches the vibration device is configured to transfer the mechanical vibrations at a vibration frequency within a range of 100 Hz to 300 Hz (Col. 12, lines 4-14).
	
15.	Regarding method claim 8, Nebrigic ‘009 teaches a method comprising: vibrating a delivery device configured to transfer an electromagnetic energy through a skin surface to a region of tissue (Col. 4, lines 52-67), wherein the delivery device is vibrated along an axis that is substantially normal to the skin surface (Col. 9, lines 26-38).
	
16.	Regarding method Claim 9, Nebrigic ‘009 teaches treating the region of tissue located beneath the skin surface with electromagnetic energy (abstract, “delivery device configured to transfer electromagnetic energy through the skin surface to a region of tissue”).

17.	Regarding method claim 10, Nebrigic ‘009 teaches the vibration device includes a vibration motor having an eccentric rotating mass (Col. 10, lines 25-39).

18.	Regarding method claim 11, Nebrigic ‘009 teaches the delivery device is coupled with a carriage inside a handpiece (ref num 78), and vibrating the delivery device comprises:
	Operating the vibration motor to cause the rotation of the eccentric rotating mass that vibrates the carriage relative to a housing of the handpiece (Col. 10, lines 25-39) 
	
19.	Regarding method claim 12, Nebrigic ‘009 teaches the vibration device is configured to transfer the mechanical vibrations at a vibration frequency within a range of 100 Hz to 1 kHz (Col. 12, lines 4-14).

20.	Regarding method claim 13, Nebrigic ‘009 teaches the vibration device is configured to transfer the mechanical vibrations at a vibration frequency within a range of 100 Hz to 300 Hz (Col. 12, lines 4-14).

21.	Regarding Claim 14, Nebrigic ‘009 teaches the carriage (ref num 78) is configured to oscillate the delivery device along (Col. 12 lines 47-60 “carriage 78 moves the portion 130 of the treatment electrode 24 in contact with the skin surface…the oscillating or vibrational nature of the transverse motion laterally relative”) the axis in a bi-directional and reciprocating manner (see ref num 126).

22.	Regarding Claim 15, Nebrigic ‘009 teaches the carriage is configured to oscillate the delivery device in a linear path along the axis (see Fig. 9, ref num 126, the oscillation is linear).

23.	Regarding Claim 16, Nebrigic ‘009 teaches the carriage is configured to oscillate the delivery device in a linear path along the axis in a bi-directional and reciprocating manner (Col. 12 lines 47-60 “carriage 78 moves the portion 130 of the treatment electrode 24 in contact with the skin surface…the oscillating or vibrational nature of the transverse motion laterally relative”, Fig. 9, ref num 126).

24.	Regarding Claim 17, Nebrigic ‘009 teaches a handpiece (Figs. 1-3, ref num 12) coupled in a removable and releasable manner to the delivery device (Fig. 2 and 3, ref num 14 and 24, Col. 4 lines 32-34, “handpiece 12, a treatment tip 14 coupled in a removable and releasable manner with the handpiece 12”), the handpiece having a longitudinal axis (see Fig. 2, the longitudinal axis of the handpiece, ref num 12, longitudinal axis is considered to be from the top of Fig. 5 to the bottom of Fig. 5);
	Wherein the vibration device (Fig. 3, ref num 76) comprises a vibration motor positioned inside the handpiece (Fig. 4, ref num 112), and the vibration device has an axis of rotation that is aligned transverse to the longitudinal axis of the handpiece (Col. 10 lines 25-29, “counterweight 114 is spun by the electric motor 112 about an axis or rotation that is generally collinear with the output shaft 116” in which is transverse to the longitudinal axis, or transverse from the top to bottom of Fig. 5).


Claim Rejections - 35 USC § 103
25.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
26.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nebrigic ‘009 and in view of Kubota U.S. 4,979,952 (herein referred to as “Kubota”).
27.	Regarding Claim 3, while Nebrigic ‘009 does teach of springs (ref num 84) that deflect in order to actuate the treatment tip, or delivery device, Nebrigic ‘009 fails to teach the vibration device includes a leaf spring, and the leaf spring is configured to elastically deflect such the delivery device is constrained to vibrate in the direction of the axis.
However, Kubota teaches the vibration device (ref num 11) includes a leaf spring (ref num 14).  The leaf spring provides a restoring force in order to allow the slider that actuates the device to return to its normal position (Col. 4 lines 12-23).  This indicates that the leaf spring elastically deflects.  The delivery device (ref num 13) is constrained to vibrate in the direction of the axis (Col. 4 lines 5-6, “probe 13 is coupled to and vibrated by ultrasonic vibrator 12”; Col. 4 lines 52-54, “ultrasonic vibrator 12 thus generates an ultrasonic wave to cause ultrasonic vibration of probe 13”; also see Col. 4 lines 56-65).  This elastic deflection or restoring force allows a slider to return to its normal position, and properly operates instrument (Col. 4, lines 12-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebrigic ‘009 and included a leaf spring in order to provide a restoring force within the device.

28.	Regarding Claim 5, Nebrigic ‘009 teaches a carriage that is mechanically coupled to the delivery device (ref num 78).
	Nebrigic ‘009 fails to teach a leaf spring mechanically coupled to the delivery device.
However, Kubota teaches the vibration device (ref num 11) includes a leaf spring (ref num 14).  The leaf spring provides a restoring force in order to allow the slider that actuates the device to return to its normal position (Col. 4 lines 12-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebrigic ‘009 and included a leaf spring in order to provide a restoring force within the device.

29.	Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Nebrigic ‘009 and in view of Nebrigic U.S. 8,506,506 (herein referred to as “Nebrigic ‘506”).
30.	Regarding Claim 18, Nebrigic ‘009 fails to teach the delivery device is constrained to vibrate in a direction of the axis during the rotation of the eccentric rotating mass.
	However, Nebrigic ‘506 teaches another delivery device that is constrained to vibrate in the direction of the axis during rotations of the eccentric rotating mass (see Figs. 21 and 22, Col. 19 lines 17-30). It is noted that a personal of ordinary skill would know that this movement could deviate in order to properly actuate the treatment tip (Col. 19, lines 17-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebrigic ‘009 that the delivery device is constrained in vibration as Nebrigic ‘506 teaches that the movement of vibration along any axis would still actuate the treatment tip to the tissue.

31.	Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Nebrigic ‘009 and in view of Yoshimine U.S. 2017/0202580 (herein referred to as “Yoshimine”).
32.	Regarding Claim 19, Nebrigic ‘009 fails to teach suppressing vibration of the delivery device in all directions except in a direction along the axis.
	However, Yoshimine teaches a vibrating body unit (Fig. 2, ref num 20) in which a delivery device (Fig. 2, ref num 8 “probe”) is attached to a sheath (ref num 7), in which vibration is prevented when the vibration body until longitudinally vibrates in the predetermined frequency range (para 0045).  This indicates that only the portion within the axis is vibrating (para 0045).  This excess of vibration is prevented in order to stop any breaking of the probe (para 0112).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebrigic ‘009 and suppressed vibration of the delivery device everywhere except along the axis to prevent breakage of the device.

Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/           Examiner, Art Unit 3794